DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
Claims 1-11 are pending.
Claims 1-3, 5-8, and 10 are amended.
RESPONSE TO APPLICANT’S AMENDMENTS/ARGUMENTS
– 35 USC § 112(b) –
	Claims 1-11 were rejected under 35 USC § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Re claims 1-2, 4-5, the Examiner appreciates the Applicant’s prompt attention to these deficiencies and, in view of Applicant’s amendments, the Examiner hereby withdraws such rejections.
	Re claims 3 and 8, Applicant has failed to address the rejection direction toward the limitation “a common proportionality factor”.  Accordingly, claim 3 remains rejected for at least the reasons set forth in the previous office action.
	Re claim 6, while Applicant has addressed the deficiencies similar to those in claim 1, Applicant generally argues that the rejection directed toward the “evaluation unit” is improper.  More specifically, Applicant argues, 
Regarding "evaluation unit," Applicant respectfully submits that one skilled in the art, having the benefit of Applicant's disclosure, would understand with reasonable certainty that the evaluation unit is a type of processor (e.g., a microprocessor, computer, etc.) capable of performing the recited functions because such evaluation units are standard components of radar-based, fill- level measurement systems. For example, U.S. Pub. No. 2018/0164145 Al teaches that evaluation units are "usual" for FMCW-based fill-level measuring devices and that such devices include digital date computing units (See, e.g., [0058]). U.S. Pub. No. 2015/0168202 Al teaches that evaluation units are "preferably digitally embodied, for example, as a microcontroller. Preferably furnished in a memory of the evaluation unit in the form a table or a formula is a relationship between amplitude ratio and dielectric constant" (See, e.g., [0037]). Again, in U.S. Pub. No. 2014/0360264 Al, the evaluation unit includes a microcontroller (See, e.g., [0080]). Further, U.S. Patent No. 8,040,274 was issued with granted claims that recited a "control/evaluation unit" Response to Non-Final Office Action Page 8 of 12despite lacking a detailed description of the components that comprise the evaluation unit because, Applicant submits, the Office recognized that an evaluation unit in the context of radar-based, fill- level measurement systems is a known device, not a merely placeholder term, including at least a digital processor. As these examples demonstrate, the term "evaluation unit" is often used in art of radar-based, fill-level measurement systems and often without further including a detailed description beyond its data processing functionality. Nonetheless, those skilled in this art understand distinctly the basic structure of an evaluation unit. 
Therefore, Applicant submits "evaluation unit" should not be interpreted under 35 U.S.C. 112(f) because the known term "evaluation unit" is not a generic placeholder modified by functional language (See MPEP § 2181(I). Moreover, Applicant submits one skilled in the art would understand that the evaluation unit includes a processor configured according to the specification with reasonable clarity. Consequently, Appellant respectfully requests the rejection of claim 6 under 35 U.S.C. § 112(b) should be reversed. 

However, the Examiner respectfully disagrees.  First, it is well established that non-structural generic placeholders such as "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for" are indicative of a limitation that invokes 35 USC § 112(f).1  While the Examiner recognizes that no particular non-structural generic placeholder, e.g., “an evaluation unit”, automatically invokes 35 USC § 112(f), the Examiner asserts that Applicant’s Specification provides only limited description of this term and certainly imposes no limits on it.  Applicant’s attempt to place structural on this limitation in this application by pointing to other application disclosures does not remedy this deficiency.  Thus, it is proper to interpret such limitation under 35 USC § 112(f).  Second, since it is established that one must look toward the Applicant’s Specification in order to interpret this limitation and the Applicant’s Specification makes only one descriptive mention of “a suitable evaluation unit”, the Examiner is unable to impose particular structural limitations on this term under Broadest Reasonable Interpretation.  As such, the scope 

– 35 USC § 102 –
	Claims 1-5 were rejected under 35 USC § 102 as being anticipated by Malinovsky, US 2015/0233750 (hereinafter “MALINOVSKY”).
	Without conceding to the propriety of Applicant’s remarks, the Examiner finds them moot in view of the Applicant’s substantial amendments to the claimed invention and the new grounds of rejection set forth herein.  

– 35 USC § 103 –
	Claims 6-11 were rejected under 35 USC § 103 as being unpatentable over MALINOVSKY in view of Mindell et al., US 2016/0363648 (hereinafter “MINDELL”).
	Without conceding to the propriety of Applicant’s remarks, the Examiner finds them moot in view of the Applicant’s substantial amendments to the claimed invention and the new grounds of rejection set forth herein.  Moreover, MINDELL at [0070-0071] teaches a signal generator for proportionally approximating a frequency modulated signal to a desired frequency, much like the claimed invention.  Accordingly, the Examiner asserts the claimed invention is obvious over MALINOVSKY/MINDELL, as shown in more detail below.


– Additional Remarks –
	Applicant is reminded that in order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action.  The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.  The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims, be held in abeyance until allowable subject matter is indicated.  The Applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action.  A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section2.
Should the Applicant believe that a telephone conference would expedite the prosecution of the instant application, Applicant is invited to call the Examiner.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
Claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph3:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an evaluation unit configured to determine…” and “signal generator configured to…” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  
amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
CLAIM REJECTIONS – 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 6-11 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the Applicant), regards as the invention.

Re claim 3, Applicant recites the term “a common proportionality factor” which is a relative term that renders the claim indefinite.  Such term is not defined by the claim, the specification does not provide a standard for ascertaining their requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the interest of compact prosecution and for the purposes of examination, the Examiner will interpret such term to encompass any proportionality factor.

Re claim 6, claim limitation “an evaluation unit configured to…” invokes 35 USC § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire 
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 USC § 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 USC § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Re claims 7-11, Applicant recites limitations dependent on claim 6, but that fail to cure the deficiencies of claim 6.  Accordingly, claims 7-11 are rejected for at least the reasons asserted for claim 6, as shown above.

Further re claim 8, Applicant recites limitations that suffer from the same or substantially the same deficiencies as those in claim 3.  Accordingly, claim 8 is further rejected in the same or substantially the same manner as claim 3, as shown above.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. § 103 as being unpatentable over MALINOVSKY in view of MINDELL.

Re claim 1, MALINOVSKY discloses a method for FMCW-based measurement of a distance of an object located in a waveguide ([0031]), the method comprising:
emitting a transmission signal along the waveguide in the direction of the object ([0029] – radar transmission of signal into detour pipe toward the surface (i.e., object)), wherein the transmission signal is emitted within a predetermined frequency band with a temporally-defined frequency modulation ([0033] – produces transmission signal as a function of time; [0036] – frequency sweep (i.e., band) for selected modulation period);
receiving the reflected signal after reflection at an object ([0029] – signal reflected off surface and received at receiving unit); and
determining the distance using a difference frequency between the reflected signal and the transmission signal ([0037-0038] – reflected signal is mixed with transmission signal to determine distance using frequency components),

MALINOVSKY fails to explicitly disclose wherein the temporal frequency modulation of the transmission signal is proportionally approximated to a hyperbolic frequency dependency of a propagation velocity of the transmission signal in the waveguide.
However, MINDELL, in the same or in a similar field of endeavor, teaches a signal generator that modulates a transmission signal by proportionally approximating the frequency of the transmitted signal to a predetermined, variable frequency ([0070-0071] – transmitter provides a frequency modulated signal, e.g., FMCW, at a desired frequency that may vary according to a specific code sequence).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the FMCW-based, waveguide measurement system of MALINOVSKY to include the particular frequency modulation techniques of MINDELL.  One would have been motivated to do so in order to provide TOF distance measurements (MINDELL at [0071]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) 
	
Re claim 2, MALINOVSKY/MINDELL renders obvious the method of claim 1, as shown above.  MALINOVSKY further discloses wherein a frequency dependency of the frequency modulation is linearly approximated to the frequency dependency of the propagation velocity ([0064] – frequency of the FMCW signal varies in proportion with the propagation velocity (i.e., dispersion); [0079-0085] – dispersion correction calculated using linear phase adding of the signal relative to the propagation velocity).

Re claim 3, MALINOVSKY/MINDELL renders obvious the method of claim 2, as shown above.  MALINOVSKY further discloses wherein the frequency dependency of the frequency modulation is approximated to the frequency dependency at the propagation velocity such that: 
the frequency band is subdivided into at least two sub-bands of equal size ([0130] – refinement of the frequency spectrum by interval halving); 

a respective linear frequency modulation is set within the sub-bands as a temporal frequency modulation, wherein the linear frequency modulations are set using a common proportionality factor proportional to the respective propagation velocity at the corresponding center frequency ([0128] – measured values are calculated for a number of frequency ramps (e.g., 2) and averaged; [0097-0099] – propagation velocity proportional to the center frequency based on βrel factor (see equation 25)).

Re claim 4, MALINOVSKY/MINDELL renders obvious the method of claim 1, as shown above.  MALINOVSKY further discloses determining a fill-level of a bulk material in a container based on the distance, wherein the object is the bulk material located in the container ([0029] – determining fill level of a bulk good in a tank using a detour pipe).

Re claim 5, MALINOVSKY/MINDELL renders obvious the method of claim 4, as shown above.  MALINOVSKY further discloses wherein the fill-level is determined in a bypass pipe or surge pipe of the container, wherein the waveguide is the bypass pipe or surge pipe ([0029] – determining fill level of a bulk good in a tank using a detour pipe 107 connected to the tank 106).

Re claim 6, MALINOVSKY discloses a distance measurement device for FMCW-based measurement of a distance of an object located in a waveguide, the device comprising: 
a high-frequency signal generator ([0032] – signal generator 200) configured to generate an electrical high-frequency signal that, within a predetermined frequency band, exhibits the temporally-defined frequency modulation ([0032] – produces FMCW transmission signal as a function of time; [0036] – frequency sweep (i.e., band) for selected modulation period); 
at least one transmission/reception antenna for emitting the high-frequency signal as a transmission signal and/or for receiving the reception signal ([0026] – radar transmission unit, radar receiving unit; [0060] – antenna structure); 
a mixer for mixing the electrical high-frequency signal with the obtained reception signal ([0038] – mixer 206); and 
an evaluation unit configured to determine the distance using the difference frequency of an intermediate frequency signal ([0037-0038] – reflected signal is mixed with transmission signal to determine distance using frequency components), wherein the high-frequency signal generator is configured to proportionally approximate the temporal frequency modulation of a transmission signal to a hyperbolic frequency dependency of a propagation velocity of the transmission signal in the waveguide ([0064] – frequency of the FMCW signal varies in proportion with the propagation velocity (i.e., dispersion); [Fig. 3] – hyperbolic representation of frequency of transmitted signal in a pipe to the propagation velocity; [0079-0085] – dispersion correction calculated using linear phase adding of the signal relative to the propagation velocity).
transmission signal is proportionally approximated to a hyperbolic frequency dependency of a propagation velocity of the transmission signal in the waveguide.
However, MINDELL, in the same or in a similar field of endeavor, teaches a signal splitter for splitting an electrical high-frequency signal ([0049] – splitter 17 for splitting transmitted FMCW signal); and a signal generator that modulates a transmission signal by proportionally approximating the frequency of the transmitted signal to a predetermined, variable frequency ([0070-0071] – transmitter provides a frequency modulated signal, e.g., FMCW, at a desired frequency that may vary according to a specific code sequence)..
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the FMCW object detection system of MALINOVSKY to include the signal splitter of the FMCW object detection system of MINDELL.  One would have been motivated to do so in order to split an FMCW transmission signal (MINDELL at [0049]) and to provide TOF distance measurements (MINDELL at [0071]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, MINDELL merely teaches that it is well-known to frequency modulate a transmission signal in order to provide radar distance measurements in a FMCW system while including a signal splitter.  Since both MALINOVSKY and MINDELL disclose similar FMCW radar measurement systems, one 
 
Re claims 7-10, Applicant recites the same or substantially the same limitations as claims 2-5, respectively, shown to be disclosed by MALINOVSKY above.  Accordingly, claims 7-10 are rejected according to the same cited portions of MALINOVSKY in claims 2-5, respectively.

Re claim 11, MALINOVSKY/MINDELL renders obvious the device of claim 10, as shown above.  MALINOVSKY further discloses a process connection between the device and the container or bypass pipe or surge pipe of the container ([0026] – radar device placed on the upper end of the sounding pipe).
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998).
        2 37 C.F.R. § 1.111(b)
        3 MPEP § 2181, subsection I